Citation Nr: 0209593	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
compensation benefits payable for the veteran's spouse was 
properly created.  

2.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits payable 
for the veteran's spouse.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1951 to March 
1953.  In November 1997, the Nashville, Tennessee, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits payable for his 
spouse as of May 1, 1963 based upon his failure to inform the 
VA of his divorce from his first spouse, Virginia, and his 
subsequent marriage to his second spouse, Lenaye.  In a 
December 1998 administrative decision, the RO determined that 
the creation of an overpayment of VA compensation benefits 
payable for the veteran's spouse in the amount of $5,727.00 
during the period between July 23, 1991 and January 31, 1998 
was solely due to VA administrative error.  In December 1998, 
the RO retroactively adjusted the VA compensation benefits 
payable for the veteran's spouse during the period between 
April 1, 1970 and January 1, 1991.  In January 1999, the RO 
informed the veteran in writing of the overpayment of VA 
compensation benefits payable for his spouse in the amount of 
$9,036.79 and both his appellate and waiver rights.  In 
February 1999, the veteran submitted a notice of disagreement 
with the creation of the debt and requested a waiver of the 
overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA compensation 
benefits payable for the veteran's spouse in the amount of 
$9,036.79.  In December 2000, the Board remanded the 
veteran's appeal to the RO for further action including 
adjudication of whether the overpayment of VA compensation 
benefits payable for the veteran's spouse was properly 
created.  

In May 2001, the RO determined that the overpayment of VA 
compensation benefits payable for the veteran's spouse in the 
amount of $9,036.79 had not been properly created to the 
extent that V-, should not have been removed as the veteran's 
spouse prior to January 1, 1971.  The veteran has been 
represented throughout this appeal by Tennessee Department of 
Veterans' Affairs.  


REMAND

In its May 2001 statement of the case, the RO conveyed that:

During further review of our action, it 
was determined that the proper date to 
remove Virginia was January 1, 1971 and 
not April 1, 1970.  ...  Adjudication 
action has been taken to reduce the 
overpayment for the period April 1, 1970 
to January 1, 1971.  The correct period 
for creation of the overpayment is from 
January 1, 1971 to July 22, 1991.  The 
benefits due the veteran were applied 
toward reducing his present overpayment.  

A review of the claims files does not reveal either the 
corrected amount of the overpayment of VA compensation 
benefits payable for the veteran's spouse or whether the 
veteran was informed in writing of the corrected figure.  
Therefore, the Board finds that a due and payable audit for 
the period from January 1, 1971 through January 1, 1991 would 
be helpful in resolving the issues raised by the instant 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should prepare a complete paid 
and due audit for the entire period of 
the alleged overpayment.  The veteran and 
his accredited representative should be 
provided with a copy of the audit and a 
full explanation of the calculations 
relied upon to determine the amount and 
period of the overpayment.  

2.  The Committee should then 
readjudicate the veteran's request for 
waiver of recovery of an overpayment of 
VA compensation benefits payable for the 
veteran's spouse in the calculated 
amount.  

If his claims remain denied, the veteran should be provided 
with a supplemental statement of the case and be given the 
opportunity to respond.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




